TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00111-CV


In the Interest of B. V. W. III






FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
NO. 94-516-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Malanie Renee Rogers has filed a motion to dismiss her appeal, filed
March 4, 2004.  We grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   April 1, 2004